Citation Nr: 1326903	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-23 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York 


THE ISSUES


Entitlement to service connection for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from January 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the appeal is currently with the RO in Anchorage, Alaska.    

The Veteran appeared at a Videoconference hearing in February 2011.  A transcript is of record.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  


REMAND

The Veteran in this case alleges that he developed hepatitis C as a result of exposure to dirty bilge and septic equipment during his service in the United States Navy.  A Board decision, dated in February 2011, reopened the Veteran's claim as new and material evidence had been submitted.  That is, the Veteran's physician provided a letter which purported to link hepatitis C to the circumstances of the Veteran's naval service.  The Board ordered that a new, comprehensive VA examination be afforded, and such an examination was conducted pursuant to the Board's remand in March 2011.  

Subsequent to this action, however, the Board has received numerous electronic VA medical records documenting treatment for a variety of ailments, to include the disability at issue in this claim:  In a clinical note with a VA social worker, dated in December 2011 (and associated with the Virtual VA system in March 2012), the Veteran reported that he received $860.00 per month in Social Security Administration (SSA) disability benefits.  

Previous evidence considered by the Board, to include clinical records dating from approximately 2001, indicates that the Veteran had applied for benefits; however, there was not a confirmation of an award of benefits at that time.  Further, the Veteran had apparently applied for Workers' Compensation benefits from the State of Alaska, although this purportedly was associated with a low back injury experienced in 2000 (the date of the Veteran's last employment). 

A review of the file indicates that SSA records have not been obtained and associated with the claims file.  The Veteran apparently applied for these benefits in approximately 2001, which is proximate to the time of his diagnosis with hepatitis C.  As the Veteran has allegedly been awarded benefits from SSA, such a decision would, by necessity, include a review of medical findings.  Records held in federal custody, regardless of their physical presence in the claims file, are deemed to be constructively part of the evidentiary record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   As the records used by SSA to determine the Veteran's disability are not currently of record, and as such records may, potentially, be relevant in the ultimate disposition of the appeal, efforts must be made to secure them and associate them with the claims file.  Thus, unfortunately, an additional remand is necessary.  

Further, while the Veteran did apparently experience a back injury in 2000, and submitted an application for Workers' Compensation benefits from the State of Alaska at that time, it is unclear as to what, if any, award was made following that application.  The Veteran's diagnosis with hepatitis C was also proximate to his leaving most recent employment (the critical time period), and thus, it would be most helpful if any state records, if available, could be located and associated with the claims file (to insure they make no reference to this issue).  Accordingly, the appropriate State agency in Alaska should be contacted, and any records regarding a Workers' Compensation award should be requested.  

To expedite his appeal, the Veteran may wish to submit these records himself in order to expedite his own appeal.  If the Veteran submit these records himself, the RO/AMC is not required to contact these agencies.  
    
Accordingly, the case is REMANDED for the following action:

1.   Contact the SSA and obtain all records for the Veteran.  Associate copies of these records with the claims file.  Should no records be available after an exhaustive search, so annotate the record.  

2.  Contact the appropriate agency in the State of Alaska to see if there are any available records for the Veteran regarding Workers' Compensation benefits.  After obtaining the appropriate waivers, should records exist, obtain them and associate them with the claims file.  Should no records be available, so annotate the record.  

3.  After the above-directed development has been accomplished to the extent possible, review the expanded record, and determine whether additional assistance is warranted, such as providing additional VA examinations or obtaining addendum opinions.  

4.  Then, re-adjudicate the Veteran's claim.  Should the disposition remain less than favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


